Douglas, J.,
dissenting. I respectfully dissent for two reasons. First, the unfortunate language found in In re Adoption of Holcomb (1985), 18 Ohio St. 3d 361, and repeated in In re Adoption of Masa (1986), 23 Ohio St. 3d 163, and In re Adoption of Gibson (1986), 23 Ohio St. 3d 170, concerning the duty of the party petitioning for adoption not only to prove that the natural parent has failed to communicate (or support) but also to prove that such failure was without justifiable cause, should not be perpetuated in this opinion. Accordingly, I dissent for the reasons stated in my dissents in Masa, supra, and Gibson, supra.
Second, and more importantly, I question the standing of the petitioners, without other legal process, to seek this adoption. The petitioners were granted temporary custody of Timyka in a divorce action between the petitioners’ son and his wife, appellant herein. This was a proper order of the domestic relations court pursuant to R.C. 3109.04(A). Petitioners had been permitted to intervene in their son’s and daughter-in-law’s divorce action in violation, in my judgment, of Civ. R. 24. A complete review of the record reveals that the divorce action filed by appellant daughter-in-law was dismissed, and by entry of October 12,1982, the court said that “* * * the matters pertaining to custody, support and visitation are transferred to the Wyandot County Juvenile Court.” This certification vested exclusive jurisdiction in the juvenile .court. R.C. 3109.06.
In addition to other parties who must consent in writing to an adoption, R.C. 3107.06(D) requires the consent of the juvenile court that has jurisdiction to determine custody of the minor. Furthermore, R.C. 3107.05(A)(4) requires that the petition for adoption shall include “[t]he date of placement of a minor and the name of the person placing the minor * * *.” In the case before us there was no consent filed by the juvenile court nor was there ever any “placement” of the child.
Given the foregoing, it is no wonder the learned trial court, at the original hearing on the adoption said, “[a]s the Court indicated to all counselors, I have some severe reservations about jurisdiction. * * *” To be fair, it should be noted that counsel did not give the judge much help in this regard as the entire proceedings were bogged down in arguments that centered around the Uniform Child Custody Jurisdiction Act, which has no application to this case, and the alleged lack of any payment of support by appellant. Likewise, the case was argued in the court of appeals on the same issues.
*46The foregoing list of pertinent and applicable statutes and rule is not meant to be exclusive. There are yet others which also apply to this case. However, while the record itself raises these issues, the parties have not brought them to our attention. While it is my feeling, after reviewing the record, that the petitioners are fine people and have provided, and would provide, a good home for the child in question, such facts do not give us the liberty to ignore what this record and the statutes plainly state — that the procedures followed for adoption in this case have been horribly wrong and we, as the highest court of this state, should require that the law be followed before we permit an order to be entered permanently terminating appellant’s parental rights. This is a classic case of “we can offer a better deal,” and while such a situation may merit some consideration in adoption proceedings, we should not permit violation of basic fundamental rights to accomplish this purpose. I would remand this cause to the trial court with instructions to vacate and dismiss the adoption proceedings and require any further proceedings to be in accordance with law. Since this is not being done in this case, I must dissent.